Bowie, J.,
delivered the opinion of the Court.
The record shows that the appellant recovered a judgment on the 11th of July, 1810, in the Superior Court of Baltimore City, against one J. V. McNeal, for the sum of $383.01 with interest and costs.
On the 31st July, 1815, the appellant issued an attachment, by way of execution on the judgment, which was laid in the hands of the appellee as garnishee, who appeared and pleaded “ nulla bona.” Issue was joined on this plea, and a verdict rendered for the appellee.
The question presented by the prayers to the rulings on which the appellant excepted, is whether the Act of 1814, *135ch 45, entitled. ££an Act to repeal sec. 36, Art. 10, Code of Public General Laws, title £ Attachments,’ and re-enact the same,” etc., modifies the Code so as to authorize creditors existing prior to the amending Act, to attach the wages or salaries of employes, not actually due hut falling d.ue after the laying of the attachment in the hands of the employer.
It is contended by the appellant that the proviso in the Act of 1874, ch. 45, declaring nothing therein contained, shall apply to, or in any manner affect, any existing debt, nor prevent any person from issuing an attachment on any judgment now obtained, or which may thereafter be obtained on any existing debts or securities, conferred upon the judgment creditor existing at the time of the passage of the Act, the right to issue an attachment thereon, and thereby bind all the wages of an employe, that may be earned by him from the time the attachment is laid in the hands of the garnishee, to the time of the trial.
The appellee insists that the Act of 1874, ch. 45, leaves the creditors then existing to the same remedies by attachment as then in force, unmodified by the amendment.
The evidence contained in the bill of exceptions, shows that a judgment was obtained by the appellant against one McNeal, on the 11th of July, 1870, in the Superior Court of Baltimore City, on which an attachment by way of execution was issued on the 31st of July, 1875, and laid in the hands of the appellee as garnishee.
It was proved at the trial that McNeal was an employe of the appellee prior to the 31st of July, 1875, and since up to the 1st of June, 1876, at a salary of $125 per month ; and from the first of June, 1876, to the time of the trial, at a salary of $112.50 per month, and had received from the garnishee, on account of his salary, since the date of the attachment, about $1500.
*136On cross-examination it was proved that the wages of McNeal, for the month of July, 1875, had been paid before the date of the attachment.
Upon the hypothesis that the jury should find from the evidence that, the appellant was an employe of the appellee, prior to, and at the time (31st July, 3875,) when the attachment was laid in the hands of the company, and has continued ever since in its employment, and that the appellee has paid McNeal between the 31st July, 3875, and the present, for his services, the sum of $1500, the appellant prayed the Court to instruct the jury that the appellant was entitled to a verdict for the amount of the judgment, with interest thereon from its date, July 11th, 1870.
The appellee offered a prayer, the converse of the appellant’s.
The Court rejected the former and granted the latter, whence this appeal.
The Article of the Code above referred to is digested from the Acts of 1852, ch. 340, and 1854, ch. 23. The. object of these was to exempt from attachment the wages or salary of laborers or employes.
This Court construing these Acts in the case of Moore, et al., Garn. vs. Heaney, said: “The Act of 1852, protected wages or hire to the amount of ten dollars only, but that amount was exempted whether it teas due before, or became due after, an attachment. The Act of 1854 makes no provision in relation to wages or hire due at the time of an attachment, and of course leaves them still regulated by the previous law.”
“But the last Act makes a very important change in favor of laborers and other employés, in regard to wages or hire becoming due after an attachment, as it exempts all not actually due at the date thereof.” 14 Md., 562.
This was the judicial interpretation of these Acts before the adoption of the Code.
*137(Decided 8th March, 1878.)
Sec. 36, Art. 10, embodies the substance of the two Acts, by exempting from attachment all wages not actually due, and of the wages actually due, the sum of ten dollars was exempted.
The object of the amending Act of 1874, ch. 45, as appears from its title, was only to increase the amount of the exemption.
The section to be amended and the amendment are to be read together. They are in “pari materia.”
The proviso does not enlarge the class of wages or salary subject to attachment, by extending the effect of the attachment to wages not yet due, but as to those debts existing prior to the Act of 1874, ch. 45, it limited the exemption to $10.00, as under the original Acts, or Article of the Code. When the 36th section of Art. 10, title Attachments, is collated with the Act of 1874, ch. 45, there can be no doubt, we think, of the correctness of this conclusion.
It is not the province of this Court to question the policy of the law in exempting wages not actually due or otherwise, but to ascertain as nearly as possible the intention of the Legislature as conveyed by the language employed.
Finding no error in the rulings of the Superior Court, the judgment below is affirmed.

Judgment affirmed.